internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------ ------ ------------------------ ------------------ --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc tege eoeg e0 plr-127002-14 date date legend ------------------------------------------------------------------------- a b ------------------------------------------------------------------ trust ----------------------------------------------------------------- state ------------ dear ----------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of trust requesting rulings that trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 and trust is not required to file an annual federal_income_tax return under sec_6012 trust represents the facts as follows facts a is a governmental entity and political_subdivision of state b the governing body of a established trust to provide a prefunding source for the payment of liabilities for health and welfare benefits to retired employees of a and their eligible spouses and dependents trust will receive contributions from a as needed to fund trust trust assets will be used for the exclusive purpose of providing retiree health and welfare benefits and for defraying reasonable administrative and actuarial expenses under no circumstances plr-127002-14 will the assets be used for or diverted to any other purpose except as permitted under sec_115 and other applicable law the trust is governed by a board_of trustees composed of members three of the trustees are members of b the governing body of a and two hold managerial positions with a the board_of trustees has investment authority over the trust funds including the authority to invest funds in investments permitted by state law trust may be dissolved by a however upon termination of trust any remaining assets will be used to provide health and welfare benefits to retirees and their eligible spouses and dependents any assets remaining in trust after satisfying all benefit obligations may be paid to a to the extent consistent with sec_115 in no event will trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excluded from its gross_income by application of sec_115 issue sec_115 law and anaylsis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excluded from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization plr-127002-14 the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the provision of these health and welfare benefits by a constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 no private interests will participate in or benefit from the operation of trust other than as providers of goods or services the benefit to retirees and eligible spouses and dependents is incidental to the public benefit see revrul_90_74 in no event including dissolution will trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excluded from its gross_income by application of sec_115 as stated above trust was formed for the sole purpose of providing a prefunding source for the payment of liabilities for health and welfare benefits to retirees and eligible spouses and dependents of a trust’s dedication of its corpus and income exclusively for the benefit of the retirees of a and their dependents satisfies an obligation of a to provide health and welfare benefits to its retired employees the benefit to a’s participating retirees spouses and their dependents is incidental to the public benefit upon termination all of trust’s assets must be used for funding the postemployment benefits offered by a or administrative expenses any remaining assets will be distributed to a a political_subdivision of state issue - sec_6012 law and analysis sec_301_7701-1 of the procedure and administration regulations provides in part that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through a unless a provision of the irc provides for special treatment of that organization sec_301_7701-4 provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit contributions to trust are to be used to prefund health care coverage and related administrative costs for certain retirees and their dependents board is charged with the plr-127002-14 responsibility of protecting and conserving trust property for the benefit of beneficiaries of trust pursuant to state law beneficiaries of trust cannot share in the discharge of board’s responsibility for the protection and conservation of trust property and therefore are not associates in a joint enterprise for the conduct of a business for profit sec_6012 provides that every trust having taxable_income for the tax_year or income must file a return with respect to income taxes under subtitle a based solely on the facts and representations submitted by trust ruling sec_1 because the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a political_subdivision or to an entity the income of which is excludable from gross_income under the provisions of sec_115 we rule that trust’s income is excludable from gross_income under sec_115 we conclude that trust is classified as a_trust within the meaning of sec_7701 and sec_301_7701-4 sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because trust’s income is excludable from gross_income under sec_115 we rule that trust is not required by sec_6012 to file an annual income_tax return no opinion is expressed concerning the federal tax consequences under any irc provision other than the one specifically cited above in particular no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to state or any political_subdivision thereof except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-127002-14 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely casey l lothamer senior technician reviewer tax exempt government entities enclosure
